DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-13, 19, 23 and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tai (KR 10-2014-0145214; cited by Applicant on IDS).  
Regarding claim 11, Tai discloses a housing (outer housing, see at least Figs. 3-3b); a coupling unit configured to fix the housing to a target structure (see at least Fig. 3b, inherent within housing in order to attach housing to escalator target structure); a light source module 100 configured to emit light onto the target structure; and a power source module (see para [0033] which teaches power supply unit and control unit) configured to supply electrical power to the light source module, wherein the light source module 100 includes a first circuit board 111, a second circuit board 112 disposed at one side of the first circuit board, a third circuit board 113 disposed at the other side of the first circuit board, at least one first ultraviolet light emitting element 120 disposed on one surface of the first circuit board, at least one second ultraviolet light emitting element 120 disposed on one surface of the second circuit board, and at least one third ultraviolet light emitting element 120 disposed on one surface of the third circuit board, and wherein the one surface of the second circuit board 112 and the one surface of the third circuit board 113 are disposed to face each other (see at least Figures 3-5 and paragraphs [0028]-[0075]).
Regarding claim 12, the apparatus in Tai comprises a first connector configured to connect the first circuit board 111 and the second board 112 and a second connector configured to connect the first circuit board and the third circuit board 113 (see at least Figures 4-4b; the circuit boards are necessarily connected by adhesive or other fastener which can be considered a connector).  
Regarding claim 13, the second ultraviolet light emitting element 120 and the third ultraviolet light emitting element 120 in Tai emit ultraviolet light onto side surfaces of the target structure (see at least Figures 4-4b and paragraphs [0032]-[0037]).  
Regarding claim 19, the light source module 100 in Tai includes a support frame configured to fix the first to third circuit boards to the housing, and a position adjusting part configured to adjust a position where the support frame is fixed to the housing (see at least Figure 3).  
Regarding claim 23, the target structure in Tai includes a hand rail 12; and the housing includes an inlet and an outlet through which a rotating rail of the target structure passes (see at least Figures 3-5 and paragraphs [0028]-[0075]).
Regarding claim 27, the apparatus in Tai further comprises a case disposed on the housing (see at least Figure 3b and case holding advertisement display 500).
Regarding claim 28, an angle formed by a first direction which is an extending direction of the first circuit board 111 in Tai and a second direction which is an extending direction of the second circuit board 112 is smaller than 180 degrees (see at least Figures 4-4b).  
Regarding claim 29, the light source module 100 in Tai emits ultraviolet light onto an upper surface and side surfaces of the target structure to perform sterilization (see at least Figures 4-4b and paragraphs [0032]-[0037]).  
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Tai (KR 10-2014-0145214; cited by Applicant on IDS) in view of Kim et al (US 2018/0099842; cited by Applicant on IDS).
Regarding claims 24-26, Tai does not specifically teach that the power source module include a roller rotated hand rail and a power supply rotated by the roller to generate power in the manner recited.  However, incorporation of a roller and power supply into housings for powering devices is common in the art and taught in Kim (see Kim, at least Figures 3-5 and paragraph [0053]).  Accordingly it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the recited power source module within the housing in Tai as taught by Kim in order to provide a renewable energy source for powering light emitting elements 120 to reduce energy costs with a reliable, efficient and long-lasting power source.  

Allowable Subject Matter
Claims 14-18, 20-22 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/Primary Examiner, Art Unit 2875